DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 5/12/2022. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 9/6/2019. The assignee of record is INTERNATIONAL BUSINESS MACHINES CORPORATION. The listed inventor(s) is/are: Masters, Oliver Paul; Naylor, Alexander John; Smith, Samuel Christopher; Dunnings, Andrew James.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/12/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 5-6 & 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 20170199752 A1, published 7/13/2017; hereinafter Cao) in view of Johnson et al. (US 20160364666 A1, published 12/15/2016; hereinafter Joh), and further in view of Hassan (US 20190057015 A1, published 2/21/2019; hereinafter Has).
For Claim 1, Cao teaches a computer-implemented method for deploying a plurality of microservices across a service infrastructure having a plurality of resources (Cao ¶ 0001 optimizing the deployment of virtual resources and automating post-deployment actions in a cloud environment), the method comprising: 
determining at least one dependency of the plurality of microservices (Cao ¶ 0090 Evaluating each VM's historical performance, exclude those configurations that resulted in unacceptable performance levels, and of those configurations that remain, prioritize those configurations that are the similar to other optimal resource configurations); 
for each resource of the plurality of resources, determining an outage distribution (Cao ¶ 0090 exclude those configurations that resulted in unacceptable performance levels);
based on the outage distribution associated with each resource and the at least one dependency of the plurality of microservices, determining a deployment configuration of the plurality of microservices across the resources of the service infrastructure (Cao ¶ 0091-0092 [0091] Testing each VM by deploying a new one to test performance against a mock workload, and retaining the configurations that satisfy a performance measurement threshold. [0092] Using neural networks, Monte Carlo simulations, and/or other similar statistical packages to test known VM configurations and/or to input multiple configurations simultaneously such that the configurations each would be a decision option, hence resulting in a framework that may result in an identifying optimal configuration not previously identified).
Cao does not explicitly teach determining an outage distribution descriptive of an availability of the resource with respect to time; which determination includes determining a probability of unavailability of each resource over a predetermined time period.
However, Joh teaches determining an outage distribution descriptive of an availability of the resource with respect to time (Joh ¶ 0052 Options may include staying the course (e.g., staying with the current plan despite a probability of a cost or duration overrun), taking a hit (e.g., incurring additional costs associated with resources for implementing the plan, such as labor, parts, or space resources), or deferring one or more tasks of the plan (e.g., moving a candidate-do task from the plan for the current outage to a subsequent outage). In various embodiments, the decision-support system presents a real-time analysis of the impact of each of the possible courses of action on various metrics associated with the industrial system, including metrics identified above. The analysis may be presented as one or more visualizations, such as charts, graphs, and so on, as described in more detail below.).
Joh and Cao are analogous art because they are both related to resource distribution.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the options techniques of Joh with the system of Cao because it would provide a user interface is presented to various stakeholders for use in determining a course of action in real time (Joh ¶ 0052).
Cao-Joh does not explicitly teach which determination includes determining a probability of unavailability of each resource over a predetermined time period.
However, Has teaches which determination includes determining a probability of unavailability of each resource over a predetermined time period (Has ¶ 0005 the at least one action is determined in response to the probability exceeding a threshold probability; the at least one action includes one or more of shutting down the microservice within the cloud infrastructure, and instantiating another instance of the microservice within the cloud infrastructure; multiple probabilities are determined for each microservice, each probability of the microservice corresponding to a type of defect in the set of types of defects; microservices in the set of microservices provide functionality to multiple microservice-based applications hosted on the cloud infrastructure; a service process executing on the cloud infrastructure determines probabilities; and the at least one error log is received in response to determining that a fault occurred in a microservice-based application hosted on the cloud infrastructure).
Has and Cao-Joh are analogous art because they are both related to resource distribution.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the probability techniques of Has with the system of Cao-Joh to execute at least one action based on a probability indicating that a microservice of the set of microservices has a type of defect (Has ¶ 0004).
For Claim 2, Cao-Joh-Has teaches the computer-implemented method of claim 1, wherein determining at least one dependency of the plurality of microservices comprises: identifying a plurality of different configurations of the plurality of microservices, wherein each of the plurality of different configurations comprises a respective set of microservice instances (Cao ¶ 0086-0092 and specifically evaluating multiple configurations); 
for each of the plurality of different configurations of the plurality of microservices, determining a functionality of the respective set of microservice instances (Cao ¶ 0091 retaining the configurations that satisfy a performance measurement threshold); and 
based on the determined functionality of the respective set of microservice instances for each of the plurality of different configurations, determining a dependency of at least one of the plurality of microservices (Cao ¶ 0092 Using neural networks, Monte Carlo simulations, and/or other similar statistical packages to test known VM configurations and/or to input multiple configurations simultaneously such that the configurations each would be a decision option, hence resulting in a framework that may result in an identifying optimal configuration not previously identified).
For Claim 3, Cao-Joh-Has teaches the computer-implemented method of claim 2, wherein determining a functionality of the respective set of microservice instances comprises: simulating or testing execution of the respective set of microservice instances (Cao ¶ 0091-0092); and 
determining a functionality of the respective set of microservice instances based on results of the simulation or testing (Cao ¶ 0092).
For Claim 4, Cao-Joh-Has teaches the computer-implemented method of claim 2, wherein identifying the plurality of different configurations of the plurality of microservices comprises: 
receiving a user input relative to identifying a configuration of each of the plurality of microservices (Joh ¶ 0052 input from the stakeholders determines the course of action for the outage); and 
identifying the configuration of each of the plurality of microservices based on the user input (Joh ¶ 0052).
For Claim 7, Cao-Joh-Has teaches the computer-implemented method of claim 1, further comprising: monitoring an availability of the plurality of resources of the service infrastructure to detect a change in the availability of a resource of the service infrastructure (Cao ¶ 0099 repository 540 may determine a quantity of copies of each configuration to pre-deploy (e.g., based on the available resources, the popularity/importance of the resources, and the quantity of copies that a configuration has been pre-deployed to users)); and 
responsive to detecting a change in availability of the resource of the service infrastructure, determining a modified deployment of the plurality of microservices across the plurality of resources of the service infrastructure (Cao ¶ 0099 As an example, if the quantity of VMs with a particular configuration to be deployed is anticipated or know to be fewer than the quantity of configurations that are pre-deployed (e.g., stored), then those copies of the pre-deployed configurations may be removed to reclaim the resources used to pre-deploy the configurations. If the quantity of VMs with a particular configuration to be deployed is anticipated or know to be greater than the quantity of configurations that are pre-deployed (e.g., stored), then additional configurations are pre-deployed. In embodiments, the pre-deployment module and repository 540 may pre-deploy configurations with the most popular services).
For Claim 8, Cao-Joh-Has teaches the computer-implemented method of claim 1, wherein determining the outage distribution comprises at least one of: analyzing a service level agreement associated with each resource of the plurality of resources (Cao ¶ 0061 Service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA.); and processing a plurality historical outage information relating to a previous availability of the resource (Cao ¶ 0090 Evaluating each VM's historical performance, exclude those configurations that resulted in unacceptable performance levels, and of those configurations that remain, prioritize those configurations that are the similar to other optimal resource configurations).
For Claim 9, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 10, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 11, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 12, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446